103 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosa Elvira GIL, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70157.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Ani-ezy-ozs.
BIA
DISMISSED.
Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Rosa Elvira Gil, a native and citizen of Peru, petitions for review of an order of the Board of Immigration Appeals ("BIA"), dismissing her appeal of the immigration judge's ("IJ") denial of her motion to reopen deportation proceedings.  The IJ issued an order of deportation in absentia when Gil failed to appear at the scheduled hearing.  Because Gil's petition is untimely, we lack jurisdiction and dismiss the petition.


3
It is well established that the requirement of a timely petition for review is mandatory and jurisdictional.  Haroutunian v. INS, 87 F.3d 374, 375 (9th Cir.1996).  A petition for review of a final deportation order entered in absentia must be filed not later than sixty days after the date of the final order of deportation.  8 U.S.C. § 1252b(c)(4).


4
On December 4, 1995, the BIA dismissed Gil's appeal of the IJ's decision to deny her motion to reopen deportation proceedings, and the deportation order became final.  Gil filed her petition for review of the BIA's order on March 4, 1996, more than sixty days after the issuance of the BIA's order.


5
Because the petition for review was not filed within sixty days of the issuance of the BIA's order, we have no jurisdiction to consider it.


6
PETITION FOR REVIEW DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3